In an action, inter alia, for specific performance of a written contract of sale, and in a summary holdover proceeding pursuant to RPAPL article 7, the appeal is from an order *419of the Supreme Court, Nassau County (Widlitz, J.), entered October 16, 1984, which granted respondents’ motion for reargument and, upon reargument, (1) vacated a prior order of the same court dated August 23, 1984, which, upon appellants’ motion, had directed that the action and proceeding be consolidated; and (2) denied appellants’ motion for consolidation pursuant to CPLR 602.
Order reversed, with costs, order dated August 23, 1984 reinstated and motion for reargument denied.
We find that these two matters involve common questions of law and fact. In the interest of judicial economy, the matters, which appear to be ready for trial, should proceed. Lazer, J. P., Gibbons, Bracken and Niehoff, JJ., concur.